                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge Raymond P. Moore

Civil Action No. 18-cv-02435-RM-NRN

TENDRIL NETWORKS, INC.,

       Plaintiff,

v.

MARISSA HUMMON, and
JESS MELANSON,

       Defendants.


                                             ORDER


       This matter comes before the Court on the parties’ Joint Status Report (ECF No. 62),

filed in response to the Minute Order (ECF No. 61) where the Court questioned if it could retain

subject matter jurisdiction over an order, upon dismissal with prejudice of the case in which the

order was entered. The Court has considered the parties’ response, and the non-controlling cases

cited therein, but finds them inapposite and/or (with all due respect to the other judges)

unpersuasive. For example, in U.S. v. Cooper, No. Civ. 03-B-1127(PAC), 2001 WL928190, at

*2 (D. Colo. Mar. 16, 2004), a judgment had been entered on the permanent injunction. A matter

which the Court raised in its Minute Order of November 28, 2018 (ECF No. 23), i.e., why

judgment should not be entered on the permanent injunction order.
         The Court is mindful that the parties wish to fully resolve this case, and offers the

following for the parties’ consideration:

         •   The Court could dismiss the case with prejudice and specifically retain jurisdiction

             over the parties’ settlement agreement (assuming that gets the parties to the position

             they wish to be in), see 9 Charles Alan Wright et al., Federal Practice & Procedure

             § 2366 (3d ed. 2018) (discussing matters over which a court may condition

             dismissal);

         •   The Court could enter a consent judgment on the permanent injunction order, and

             dismiss any claim(s), with prejudice, which does not seek permanent injunctive relief;

             or

         •   The Court could administrative close this case pursuant to D.C.COLO.LCivR 41.2,

             which may be reopened upon good cause.1

         The parties are aware that a stipulation under Fed. R. Civ. P. 41(a)(1)(A)(ii) is generally

effective without a court order, i.e., it terminates the case automatically. See 9 Charles Alan

Wright et al., Federal Practice & Procedure § 2363 (3d ed. 2018) (discussing automatic

dismissals under Rule 41(a)). Here, however, the parties have conditioned that stipulation upon

the Court retaining jurisdiction over the permanent injunction order, which the Court declines to

do. Thus, it is hereby ORDERED

         (1) That on or before March 15, 2019, the parties shall provide a status report as to how

             they wish to proceed; and



1
 Of course, upon review of this matter, if the parties have another proposal, they may present it to the Court for
consideration.

                                                          2
(2) In the interim, the Court holds the parties’ Stipulation (ECF No. 60) in abeyance.

DATED this 4th day of March, 2019.

                                             BY THE COURT:



                                             ____________________________________
                                             RAYMOND P. MOORE
                                             United States District Judge




                                         3
